Citation Nr: 0734422	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  98-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the veteran presented testimony during a 
Board video-conference hearing.


FINDING OF FACT

Evidence received since the last final August 1997 rating 
decision is either duplicative or cumulative of previously 
considered evidence and when considered by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

As new and material evidence has not been received, the claim 
of service connection for hypertension remains denied.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2004 and March 2006 letters, with 
respect to the requirement to submit new and material 
evidence.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2004 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the matter was readjudicated in April 2003 after notice 
was provided in June 2004.  Additionally, the record contains 
a November 2006 supplemental statement of the case following 
the March 2006 letter.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2004 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration records, 
and private treatment records from Charles Veale, M.D., Tom 
Lawry, M.D., and J. Rajamannar, M.D..  Notably, the veteran 
has not identified any further outstanding and relevant 
evidence in response to the March 2006 VCAA letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for hypertension.  Under the VCAA, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had hypertension in 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible').

The veteran submitted his initial claim of entitlement to 
service connection for hypertension in September 1996.  At 
that time, the medical evidence of record included the 
veteran's service medical records and VA treatment records 
from January 1983 to May 1997.  Service medical records did 
not demonstrate elevated blood pressure regards or a 
diagnosis of or treatment for hypertension.  Service medical 
records documented demonstrated blood pressure readings of 
110/72 in February 1966, 142/71 in June 1971, 100/76 in May 
1972, and 118/82 in November 1974.  Additionally, post-
service there was no evidence of hypertension within a year 
from the veteran's discharge from service.  Rather, VA 
treatment records indicated that the veteran was diagnosed as 
having hypertension in August 1995, more than 20 years after 
the veteran's discharge from service.  Post-service VA 
treatment records were absent any indication that the 
veteran's hypertension had a nexus to service.  Accordingly, 
an August 1997 rating decision denied service connection for 
hypertension because the medical evidence of record did not 
provide a nexus to service.  

In February 1998, the veteran attempted to reopen his claim 
of entitlement to service connection for hypertension.  The 
additional evidence of record included additional post-
service private and VA treatment reports, and a transcript  
from a June 2007 video conference hearing.  In January 2007, 
the veteran testified that although he did not receive 
treatment for hypertension during service or for several yeas 
thereafter, he believed that it was related to his period of 
service.  Upon careful review of the record, the Board finds 
no new and material evidence to reopen of the veteran's claim 
of entitlement to service connection for hypertension.  With 
respect to the medical evidence of record, the Board 
acknowledges that they are new; however, they do not bear 
directly and substantially on the issue at hand, i.e., 
whether the veteran's hypertension manifested within a year 
from separation, or was incurred or aggravated during the 
veteran's period of active duty.

The additional medical evidence pertains to post-service 
treatment for hypertension, years after the veteran's 
separation service.  The additional records are completely 
silent as to the veteran's history of military service or any 
hypertension suffered therein.  Because the evidence is not 
relevant to the current application to reopen the claim of 
service connection for hypertension, the evidence is not new 
and material.  It should be noted that the veteran's request 
to reopen the claim for service connection for hypertension 
could arguably be considered a notice of disagreement with 
the denial of service connection by the RO in August 1997.  
The veteran, however, in February 1998,  specifically 
indicated he wished to reopen the claim and he subsequently 
filed a notice of disagreement with the denial to reopen the 
claim, which resulted in appellate consideration of the 
issue.  


ORDER

As no new and material evidence has been received to reopen 
claim for service connection for hypertension, the claim is 
not reopened.  The appeal is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


